USDC IN/ND case 3:21-cv-00604-DRL-MGG document 6 filed 08/31/21 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 RAVEN M. MCGINTY,

                      Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-604 DRL-MGG

 INDIANA STATE OF,

                      Defendant.

                                   OPINION AND ORDER

       Raven M. McGinty, a prisoner without a lawyer, filed a complaint against the State

of Indiana. ECF 1. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim, or seeks monetary relief against an immune defendant.

       Mr. McGinty alleges he is being subjected to inhumane conditions at the Indiana

State Prison. ECF 1 at 2. He says there is asbestos and lead in the air, black mold in the

showers and cells, unprescribed medication in the drink mixes, and mice and cockroaches

in the cells. Id. Mr. McGinty also claims prison officers took the inmates cabinets so now

there are no lid or locking mechanisms on their boxes. Id. Furthermore, he asserts he

requested that bloodwork be done because he has tumors, but prison staff would not do

the bloodwork because they diagnosed lipomas. Id.
USDC IN/ND case 3:21-cv-00604-DRL-MGG document 6 filed 08/31/21 page 2 of 3


       Mr. McGinty explains that he did not exhaust his administrative remedies before

filing this case. ECF 1 at 4. He states he did not file a grievance because “[n]othing would

have been done.” Id. Mr. McGinty also asserts that the Indiana State Prison is corrupt and

does not follow Indiana Department of Correction’s procedural guidelines. Id. However,

prisoners are prohibited from bringing an action in federal court with respect to prison

conditions “until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a). There is no futility exception to the exhaustion requirement. Booth v. Churner,

532 U.S. 731, 741, n.6 (2001). “Exhaustion is necessary even if the prisoner is requesting

relief that the relevant administrative review board has no power to grant, such as

monetary damages, or if the prisoner believes that exhaustion is futile. The sole objective

of [42 U.S.C.] § 1997e(a) is to permit the prison’s administrative process to run its course

before litigation begins.” Dole v. Chandler, 438 F.3d 804, 808-809 (7th Cir. 2006) (citations

and quotation marks omitted).

       “Failure to exhaust is an affirmative defense that a defendant has the burden of

proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). Nevertheless, “a plaintiff can

plead himself out of court. If he alleges facts that show he isn’t entitled to a judgment,

he’s out of luck.” Early v. Bankers Life and Cas. Co., 959 F.2d 75, 79 (7th Cir. 1992) (citations

omitted). Such is the case here. “[A] suit filed by a prisoner before administrative

remedies have been exhausted must be dismissed; the district court lacks discretion to

resolve the claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999) (emphasis in

original).


                                               2
USDC IN/ND case 3:21-cv-00604-DRL-MGG document 6 filed 08/31/21 page 3 of 3


      For these reasons, this case is DISMISSED WITHOUT PREJUDICE because it was

filed before Plaintiff Raven M. McGinty exhausted his administrative remedies.

      SO ORDERED.

      August 31, 2021                         s/ Damon R. Leichty
                                              Judge, United States District Court




                                          3
